                                             Case 2:18-cv-00910-JAD-VCF Document 23 Filed 11/09/18 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No.: 13903
                                     2
                                         Kazerouni Law Group, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No.: 9086
                                     8
                                         Haines & Krieger, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Peter A. Osthimer
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                                                UNITED STATES DISTRICT COURT
                                    16                               DISTRICT OF NEVADA
                                    17
                                    18      Peter A. Osthimer,                                   Case No. 2:18-cv-00910-JAD-VCF

                                    19                      Plaintiff,                           Stipulation of Dismissal of
                                    20      v.                                                   Equifax Information Services,
                                                                                                 LLC
                                    21      Experian Information Solutions,                                ECF No. 23
                                    22      Inc. and Equifax Information
                                            Services, LLC,
                                    23
                                    24                      Defendants.

                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                            1                  CASE NO. 2:18-cv-00910-JAD-VCF
                                              Case 2:18-cv-00910-JAD-VCF Document 23 Filed 11/09/18 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Peter
                                     2   A. Osthimer (“Plaintiff”) and Defendant Equifax Information Services, LLC
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 9th day of November 2018.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Michael Kind
                                    11   Michael Kind, Esq.
                                         6069 S. Fort Apache Rd., Ste. 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Las Vegas, NV 89148
      Las Vegas, NV 89148




                                    13   Attorneys for Plaintiff
                                    14
                                         SNELL & WILMER LLP
                                    15
                                         By: /s/ Bradley T Austin
                                    16
                                         Bradley T Austin, Esq.
                                    17   3883 Howard Hughes Pkwy., Ste. 1100
                                         Las Vegas, NV 89169
                                    18
                                         Attorney for Equifax Information Services, LLC
                                    19                                              ORDER
                                    20     Based on the parties' stipulation [ECF No. 23], which I construe as a joint motion under Local Rule
                                                                                IT ISallSO
                                         7-1(c) because it was signed by fewer than      the ORDERED.
                                                                                             parties or their attorneys, and with good cause appearing,
                                    21
                                         IT IS HEREBY ORDERED that ALL CLAIMS AGAINST Equifax Information Services, LLC in this
                                    22   action are DISMISSED with prejudice, each side to bear its own fees and costs.
                                                                                 UNITED STATES DISTRICT JUDGE
                                    23
                                                                                 Dated: ______________________________
                                                                                          _________________________________
                                                                                                     ___
                                                                                                      ________
                                                                                                            ____
                                                                                                             ___
                                                                                                               __________
                                                                                                                       _ _
                                    24
                                                                                             U.S. District Judge
                                                                                                            udg
                                                                                                             dge Je
                                                                                                             dg  JJennifer
                                                                                                                    nnifer
                                                                                                                        er A.
                                                                                                                        er A DDorsey
                                    25                                                       Dated: November 14, 2018
                                    26
                                    27
                                    28

                                          ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                             2                  CASE NO. 2:18-cv-00910-JAD-VCF
